

116 S3250 IS: DHS Opioid Detection Resilience Act of 2020
U.S. Senate
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3250IN THE SENATE OF THE UNITED STATESFebruary 4, 2020Mr. Cornyn (for himself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure U.S. Customs and Border Protection officers, agents, and other personnel have adequate
			 synthetic opioid detection equipment, that the Department of Homeland
			 Security has a process to update synthetic opioid detection capability,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the DHS Opioid Detection Resilience Act of 2020. 2.Strategy to ensure detection of all opioid purity levels at ports of entryNot later than 180 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection (referred to in this section as CBP) shall—
 (1)implement a strategy to ensure deployed chemical screening devices are able to identify in an operational environment narcotics at purity levels less than or equal to 10 percent, or provide directors of ports of entry with an alternate method for identifying narcotics at lower purity levels; and
 (2)require testing of any new chemical screening devices to understand the abilities and limitations of such devices relating to identifying narcotics at various purity levels before CBP commits to the acquisition of such devices.
			3.Plan to ensure opioid detection equipment resiliency
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall implement a plan for the long-term development of a centralized spectral database for chemical screening devices.
 (b)RequirementsThe plan required under subsection (a) shall address the following:
 (1)How newly identified spectra will be collected, stored, and distributed to such devices in their operational environment, including at ports of entry.
 (2)Identification of parties responsible for updates and maintenance of the centralized spectral database.